323 F.2d 873
The USAF TIMBER HITCH, her engines, boilers, tackle, appurtenances, etc., and Robert B. Franks et al., Appellants,v.UNITED STATES of America, Appellee.
No. 19976.
United States Court of Appeals Fifth Circuit.
November 6, 1963.

Appeal from the United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
Richard P. Long, New York City, C. Paul Barker, New Orleans, La., Benjamin Silverman, Savannah, Ga., Wikler, Gottlieb, Stewart & Long, John P. MacArthur, New York City, Dodd, Hirsch, Barker & Meunier, New Orleans, La., for appellants.
John C. Eldridge, Morton Hollander, Attys., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Donald H. Fraser, U. S. Atty., Washington, D. C., for appellee.
Before RIVES and JONES, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
The controversy from which this appeal arose has become moot. The appeal is


2
Dismissed.